Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 12-14, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FRANKLIN et al. (US 10,892,625 B1, hereinafter FRANKLIN) in view of PARTOVI et al. (US 2020/0044482 A1, hereinafter PARTOVI).
                
    PNG
    media_image1.png
    376
    588
    media_image1.png
    Greyscale

                    
    PNG
    media_image2.png
    654
    590
    media_image2.png
    Greyscale

As per claim 1, FRANKLIN discloses an electronic apparatus comprising: 
an electronic device comprising a display on a first surface of the electronic device (See Fig10, Item#1000, discloses an mobile phone comprising a display), wherein the electronic device is characterized by a second surface opposite the first surface of the electronic device (See Fig.10, Item#1000, discloses an electronic device comprising a front side and a back side opposite the front side), the electronic device including: 
a battery (See Fig.3, Item#306, discloses the portable electronic device comprising a battery), a wireless charging coil positioned proximate the second surface of the electronic device within an interior volume defined by the electronic device (See Col.9, lines 4-13, disclose inductive charging coils to allow for power transfer between the battery of the electronic device and the case), a first magnetic conductor housed within the interior volume of the electronic device (See Col.12, lines 40-44, disclose the electronic device comprises a magnet to match with a magnet of the case such that they are coupled together via magnetic attraction force), and an integrated circuit coupled with the battery and the wireless charging coil, the integrated circuit configured to receive wireless power using the wireless charging coil (See Col.9, lines 4-13, disclose inductive charging coils to allow for power transfer between the battery of the electronic device and the case, the coil receives wireless power and routes the power to the electronic device battery 306, which in turn powers the electronics of the portable electronic device including an IC chip as it is well known in the art);
 and a case extending about the electronic device and contacting the electronic device at a first surface of the case (See Figs.7-10, Item#700 and Col.10, lines 35-46, disclose a case for holding the electronic device), wherein the case is characterized by a second surface of the case opposite the first surface of the case (See Fig.10, Item#708, discloses a body of the case having a second surface which couples to the electronic device 1000 and a first surface comprising a back side of the case), wherein the case is characterized by a thickness between the first surface of the case and the second surface of the case, the case including: a second magnetic conductor incorporated within the thickness of the case proximate the second surface of the case (See Fig.10, Item#726, discloses a magnet within the case, also see Col.12, lines 40-44, disclose the electronic device comprises a magnet to match with a magnet of the case such that they are coupled together via magnetic attraction force). However, FRANKLIN does not disclose the first magnetic conductor is positioned between the battery and the wireless charging coil, wherein the wireless charging coil is seated on the first magnetic conductor.
PARTOVI discloses a wireless charging system for charging a portable electronic device, wherein the portable electronic device comprises a magnetic conductor positioned between the battery and the wireless charging coil, wherein the wireless charging coil is seated on the first magnetic conductor (See Par.552, discloses “the magnets can be placed in between the battery and the coil PCB to allow the coil to be on the top surface and therefore closest to the charger coil).
FRANKLIN and PARTOVI are analogous art since they both deal with wireless charging of portable electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FRANKLIN with that of PARTOVI by placing first the magnetic conductor between the battery and the wireless charging coil for the benefit allowing the coil to be on the top surface and therefore closest to the charger coil (See PARTOVI, Par.552).

As per claim 19, FRANKLIN discloses a wireless charging system comprising: 
a first electronic device (See Fig.10, Item#1000) comprising: 
a case extending at least partially about the first electronic device (See Fig.10, Item#708, discloses a case that extends around the electronic device), a battery housed within the first electronic device (See Fig.3, Item#306, discloses the portable electronic device comprising a battery), a first wireless charging coil housed within the first electronic device (See Col.9, lines 4-13, disclose inductive charging coils to allow for power transfer between the battery of the electronic device and the case), a first magnetic conductor housed within the first electronic device (See Col.12, lines 40-44, disclose the electronic device comprises a magnet to match with a magnet of the case such that they are coupled together via magnetic attraction force), and a second magnetic conductor integrated within the case proximate the first wireless charging coil and axially aligned with the first magnetic conductor (See Fig.10, Item#726, discloses a magnet within the case, also see Col.12, lines 40-44, disclose the electronic device comprises a magnet to match with a magnet of the case such that they are coupled together via magnetic attraction force); and a second electronic device comprising: a second wireless charging coil configured to operate in a wireless charging transmission mode, and at least one hard magnet within the second electronic device (See Fig.10, Item#726, discloses a magnet within the folio 702 which holds the protective case 708). Ho However, FRANKLIN does not disclose the first magnetic conductor is positioned between the battery and the wireless charging coil, wherein the wireless charging coil is seated on the first magnetic conductor.
PARTOVI discloses a wireless charging system for charging a portable electronic device, wherein the portable electronic device comprises a magnetic conductor positioned between the battery and the wireless charging coil, wherein the wireless charging coil is seated on the first magnetic conductor (See Par.552, discloses “the magnets can be placed in between the battery and the coil PCB to allow the coil to be on the top surface and therefore closest to the charger coil).
FRANKLIN and PARTOVI are analogous art since they both deal with wireless charging of portable electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FRANKLIN with that of PARTOVI by placing first the magnetic conductor between the battery and the wireless charging coil for the benefit allowing the coil to be on the top surface and therefore closest to the charger coil (See PARTOVI, Par.552).

As per claim 12, FRANKLIN and PARTOVI disclose the electronic apparatus of claim 1 as discussed above, wherein the electronic device comprises a mobile phone or a tablet (See FRANKLIN, Fig.10, Item#1000, discloses a mobile phone).

As per claims 13 and 17, the claim shares the same limitations as claims 1 and 19 above rejected under FRANKLIN in view of PARTOVI, except for …wherein the annular charging coil is characterized by a thickness of less than or about 100µm and a second magnetic conductor characterized by a thickness that is greater than 30% of the thickness of the case. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try different thicknesses for the coil and the magnetic conductor for the benefit if improving the coupling while ensuring high inductive charging efficiency (See FRANKLIN, Col.6, lines 43-47, disclose the thickness of the magnet can be increased to increasing the magnetic coupling between the electronic device and the case).

As per claim 14, FRANKLIN and PARTOVI discloses the electronic apparatus of claim 13 as discussed above, wherein the case comprises a rubber material or plastic between the first surface of the case and the second surface of the case (See Col.12, lines 31-38, disclose the folio materials including the protective case 708 can be made of plastic or polymer to be in contact with the back surface of the electronic device).

Claim(s) 2-3, 6-8, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FRANKLIN in view of PARTOVI and in further view of THEISEN (EP 3089175 B1, hereinafter THEISEN).
As per claims 2, 16 and 20, FRANKLIN and PARTOVI disclose the electronic apparatus and wireless charging system of claims 1, 13 and 19 as discussed above, wherein the first magnetic conductor comprises a ferrite material or a nanocrystalline foil material.
THEISEN discloses a magnet formed of nanocrystalline foil material (See Page 2, 3rd paragraph, discloses “nanocrystalline foil alloys”).
FRANKLIN, PARTOVI and THEISEN are analogous art since they all deal with magnets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FRANKLIN and PARTOVI with that of THEISEN by using a magnet formed of nanocrystalline foil material because of their low loss properties for nanocrystalline ribbon make them suitable for a wide range of high frequency (kHz) transformer applications (See THEISEN, Page 2, 3rd paragraph, discloses “nanocrystalline foil alloys”).

As per claim 3, FRANKLIN, PARTOVI and THEISEN disclose the electronic apparatus of claim 2 as discussed above, wherein the first magnetic conductor comprises a nanocrystalline foil having between about 2 and about 10 layers of a ferrosilicon- containing material (See THEISEN, Page 4, Par.7, disclose “the composition of the iron-based amorphous alloy cast as a precursor to the nanocrystalline ribbon, the raw materials consist of pure iron, ferroboron, ferrosilicon, ferroniobium, and pure copper”).

As per claim 6, FRANKLIN and PARTOVI disclose the electronic apparatus of claim 1 as discussed above, however FRANKLIN and PARTOVI do not disclose wherein the second magnetic conductor comprises a ferrite material or a nanocrystalline foil material.
THEISEN discloses a magnet formed of nanocrystalline foil material (See Page 2, 3rd paragraph, discloses “nanocrystalline foil alloys”).
FRANKLIN, PARTOVI and THEISEN are analogous art since they all deal with magnets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FRANKLIN and PARTOVI with that of THEISEN by using a magnet formed of nanocrystalline foil material because of their low loss properties for nanocrystalline ribbon make them suitable for a wide range of high frequency (kHz) transformer applications (See THEISEN, Page 2, 3rd paragraph, discloses “nanocrystalline foil alloys”).
As per claims 7-8, FRANKLIN, PARTOVI and THEISEN disclose the electronic apparatus of claim 6, wherein the second magnetic conductor comprises a soft ferrite material (See Page 2, Par.1, discloses, “nanocrystalline soft magnetic alloy ribbon”).
Claim(s) 4-5 and 9-11is/are rejected under 35 U.S.C. 103 as being unpatentable over FRANKLIN in view of PARTOVI and THEISEN and in further view of CHAE et al. (US 9,821,672 B2, hereinafter CHAE).
As per claims 4 and 9-11, FRANKLIN, PARTOVI and THEISEN disclose the electronic apparatus of claims 3 and 8 as discussed above, however FRANKLIN, PARTOVI and THEISEN do not disclose wherein the wireless charging coil is characterized by an annular shape comprising an inner annular radius defining an interior cylindrical volume.
CHAE an electronic device comprising a wireless charging coil wherein the wireless charging coil is characterized by an annular shape comprising an inner annular radius defining an interior cylindrical volume (See Fig.16, Item#523, discloses an annular coil with an inner annular radius defining a cylindrical volume).
FRANKLIN, PARTOVI, THEISEN and CHAE are analogous art since they all deal with magnets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FRANKLIN, PARTOVI and THEISEN with that of CHAE by trying the annular coil construction for the benefit of forming an interior area to receive a core for the benefit of enhancing the charging transfer efficiency. 

As per claim 5, FRANKLIN, PARTOVI, THEISEN and CHAE  disclose the electronic apparatus of claim 4 as discussed above, wherein additional layers of the 2 ferrosilicon-containing material are disposed within the interior cylindrical volume (See THEISEN, Page 4, Par.7, disclose “the composition of the iron-based amorphous alloy cast as a precursor to the nanocrystalline ribbon, the raw materials consist of pure iron, ferroboron, ferrosilicon, ferroniobium, and pure copper”).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FRANKLIN in view of PARTOVI and in further view of CHO et al. (US 2018/0109132 A1, hereinafter CHO).
As per claim 15, FRANKLIN and PARTOVI disclose the electronic apparatus of claim 13 as discussed above, however FRANKLIN and PARTOVI do not disclose wherein the electronic device further comprises a metal support plate seated proximate the second surface of the electronic device, wherein the metal support plate comprises an aperture positioned in line with the first magnetic conductor and the annular wireless charging coil.
CHO discloses an electronic device comprising a metal support plate seated proximate the second surface of the electronic device, wherein the metal support plate comprises an aperture positioned in line with the first magnetic conductor and the annular wireless charging coil (See Fig.2, Item#21 discloses a housing on which the coil 28 is placed and the magnetic member disclosed by FRANKLIN and PARTOVI will also be applied between the battery and inductive coil, Par.49, also discloses the frame comprising a metal).
FRANKLIN, PARTOVI and CHO are analogous art since they all deal with electronic device charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FRANKLIN and PARTOVI with that of CHO by adding the metal support structure for the benefit of supporting the coil and the magnets in their fixed relative positions inside the electronic device.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FRANKLIN in view of PARTOVI in further view of CHAE et al. (US 9,821,672 B2, hereinafter CHAE).
As per claim 18, FRANKLIN and PARTOVI disclose the electronic apparatus of claim 13 as discussed above, however FRANKLIN and PARTOVI  do not disclose wherein the second magnetic conductor comprises a cylindrical post and an annular ring extending about the cylindrical post, wherein an annular gap exists between the cylindrical post and the annular ring of the second magnetic conductor, and wherein the second magnetic conductor extends from the first surface of the case towards the second surface of the case.
CHAE an electronic device comprising a magnetic conductor wherein the second magnetic conductor comprises a cylindrical post and an annular ring extending about the cylindrical post, wherein an annular gap exists between the cylindrical post and the annular ring of the second magnetic conductor, and wherein the second magnetic conductor extends from the first surface of the case towards the second surface of the case (See Fig.16, Item#513 and 514, discloses an annular coil with an inner annular radius defining a cylindrical volume comprising a core inside the annular ring).
FRANKLIN, PARTOVI and CHAE are analogous art since they all deal with magnets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FRANKLIN, PARTOVI and THEISEN with that of CHAE by trying the annular coil construction for the benefit of forming an interior area to receive a core for the benefit of enhancing the charging transfer efficiency. 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859      

/EDWARD TSO/            Primary Examiner, Art Unit 2859